Citation Nr: 0636998	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for eczematous 
dermatitis, claimed as a skin disorder, to include as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The veteran contends that he was exposed to herbicides in 
service and that such exposure caused his claimed eczematous 
dermatitis.  

In a rating determination dated in January 1986, the RO, in 
pertinent part, denied entitlement to service connection for 
a skin disorder because the veteran did not report to a 
scheduled VA examination.  In this context, the Board notes 
the VA examination was cancelled at the veteran's request 
because he could not get off work.  The veteran was not re-
scheduled for an examination and his claim was subsequently 
denied.  The record reflects the veteran was notified of the 
RO's decision in January 1986 and did not submit a notice of 
disagreement.  Therefore, the January 1986 decision is final 
in the absence of clear and unmistakable error.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

During the pendency of this appeal, on March 31, 2006, the 
Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the VCAA notice and reopening 
claims.  The Court held that the VCAA notice in a matter 
where the veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the veteran was provided with a 
letter, dated in April 2005, which informed him of the types 
of information and evidence needed to substantiate a claim 
for service connection, but the letter did not include a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  

In addition, the Board notes that, during the veteran's 
personal hearing before the undersigned in August 2006, he 
testified that he had received treatment for his eczematous 
dermatitis at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan.  At page 6 of the transcript, the veteran indicated 
he began receiving treatment at the Ann Arbor VAMC in 
approximately 2004.  Review of the record reveals medical 
records from the Ann Arbor VAMC are not of record and have 
not been requested.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Contact the VAMC in Ann Arbor, Michigan 
and request copies of all records 
relating to treatment of the veteran 
from 2004 to the present.

2.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) are fully complied 
with.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

3.	If the veteran submits new and material 
evidence sufficient to reopen the claim 
on appeal, the RO must determine 
whether additional development is 
required, to include scheduling the 
veteran for a VA examination and 
opinion to determine whether the 
veteran currently has eczematous 
dermatitis, or any other skin disorder, 
that is due to his active military 
service.  

4.	After all necessary development has been 
conducted, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABUSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


